Order entered October 17, 2016




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-01051-CR

                                  DAVID MENDEZ, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1454557-M

                                             ORDER
       We GRANT the State’s October 14, 2016 second motion for extension of time to file

brief and ORDER the brief tendered to the Clerk of the Court contemporaneously with the

motion filed as of the date of this order.


                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE